The State of TexasAppellee/s




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                        February 5, 2014

                                      No. 04-13-00744-CR

                                       Arturo NORIEGA,
                                            Appellant

                                                v.

                                   THE STATE OF TEXAS,
                                         Appellee

                  From the 175th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2013CR4087
                           Honorable Dick Alcala, Judge Presiding


                                         ORDER
          On January 10, 2014, counsel filed a “Motion for Leave to Withdraw as Appellate
Counsel Due to a Conflict of Interest and Motion to Abate Appellate Deadline.” The appeal
concerns a felony murder conviction arising from an underlying intoxication manslaughter
offense. Counsel asserts that a conflict arises from the fact that both counsel and the personnel
of the Bexar County Medical Examiner’s Office and Bexar County Crime Lab are employed by
the very same county department: Judicial Services. Counsel further asserts that both the
Appellate Public Defender’s Office and the Bexar County Medical Examiner’s Office/Bexar
County Crime Lab are under the “supervision” of the Judicial Services Director. In support of
his motion, counsel cites to Rule 1.06 of the Disciplinary Rules.                             See
TEX. DISCIPLINARY RULES PROF’L CONDUCT R. 1.06(b), reprinted in TEX. GOV’T CODE ANN.,
tit. 2, subtit. G, app. A (West 2013). Rule 1.06 provides:

       [A] lawyer shall not represent a person if the representation of that person:

       (1) involves a substantially related matter in which that person’s interests are
       materially and directly adverse to the interests of another client of the lawyer or
       the lawyer’s firm; or

       (2) reasonably appears to be or become adversely limited by the lawyer’s or law
       firm’s responsibilities to another client or to a third person or by the lawyer’s or
       law firm’s own interests.
        Based on the motion presented, counsel has not demonstrated that a conflict exists in this
situation. Accordingly, the motion is DENIED.



                                                    _________________________________
                                                    Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of February, 2014.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court